Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 1 of 7




                    Exhibit N
    Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 2 of 7




                                                      U.S, Departme[t of Justice
                                                          Ufiited States Attolfiey
                                                          Westem Distia of New York

                                                          Fcd.nl   hrtd
                                                          l3t Delawote Averue
                                                          Btffalo, Ne* Yo* 11202    Wir./\          :
                                                                                             Telephon   716/A3-58N
                                                                                         Wirar\   hx:   7 I 6 / 55 l -3052
                                                                                                 Maty.kana@tdoj.2ov


Via email                                                            lurte25,2019




Honorable Elizabeth A. Wolford
United States Disffict Judge
United States Courthouse
100 State Street
Rochester, NY 14614


Dear Judge Wolford:

        Re: United States v. Rob ert Morean et al. 18-CR-108-EAW

       Please accept this letter as oul brief response to the issues raised in Mr. Cohen's June
21,2019 cofiespondence to the Court and counsel for the govemment and fol the Court's
use prior to the telephone conference it has scheduled with the parties for later today. Mr.
Cohen challenges the government's strategies thus far in handling the criminal forfeiture
aspect of the Superseding Indictrnent. He also claims that the govemment's "varying"
positions with respect to certain indicted and other unindicted properties have needlessly
impacted defendant Robert Morgan's right to counsel of choice and his ability to access
properties in order to pay for counsel ofchoice.

Counsel of Choice anil Attorney's Fees

        Mr. Cohen's concems regarding Sixth Amendment and his client's ability to access
the indictetl property in order to pay attomey's fees are mole properly placed in a ple-trial
motion eithei before this Court or before U.S. Magistrate Judge Schroeder, who has been
desigrrated to handle ple-trial matte(s. The govemment notes that this Court directed Mr.
Cohin to do exactly that at the conclusion of the hearing in SEC v. Robert Morgan,
 19-CV-661-EAW, on June 5,2019.

         Cohen's claim of the govemment's interference with his client's Sixth
        Mr.
Amendment right to pay for counsel of his choice is best classffied as a possible Monsantor

r United states v.   Monsanto,924F.2d ll86(2dcir. 1991)
     Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 3 of 7




claim. Under Second Circuit         case law, any motion regarding such a claim must be
accompanied by a detailed swom affidavit by Mr. Morgan regarding his entire portrolio,
finances, assets and liabilities. He must demonstrate that he has tlo othel assets with which to
pay his attomey. See United States v. Bonventre ,720 F .3d 126, (Znd Cn. 2013)

        Furthermore, under the Jones-Farmet' rule, courts will continue post-indictment,
pre-trial restraints unless and until the defendant establishes both: (l) an acfiral need for the
restrained assets for attomeys' fees; and (2) that there is some substantial evidence that the
assets are not forfeitable. Under the fust prong of the Jones-Farmer requirement, the
defendant has the burden of showing that he lacks other funds with which to retain counsel.
See also, Bonven      ,720 E.3d at133 (to quatify for a post-restraint Monsanto hearing, the
defendant must disclose his net worth, provide a comprehensive list of his assets, and
explain how he has been paying his significant living expenses; it is not enough to contrast
his income stream and bank account balances with his living expenses and legal fees).
Under the second prong, the defendant must show there is a bona fide reason to believe that
the grand jury or the court erred in finding probable cause to believe the property was
subject to forfeiture. ,Sea, Kaley v. United States, 571 U.S. 320, 134 S' Ct. 1090 (2014) (the
defendant has no right to a judicial redetermination of the grand jury's finding of probable
cause when his property is restrained pre-trial, the Court explains that the Govemment
should not have to choose between preserving the property and giving the defendant a
"sneak preview" of its case and strategy beyond what the criminal rules or due process
requires).

        Further, Mr. Cohen's claims regarding the govemment's alleged interference with
Mr. Morgan's Sixth Amendment rights ring hollow. The United States Attomey's Office
(USAO) has already indicated to various parries who contacted us that approximately 35 to
40 complexes of Mr. Motgan's are not targeted for further criminal or civil action by the
USAO. The govemment has offered no formal opinion as to whether there is any potential
criminal impediment to the sales of those properties. Mr. Morgan's real estate interests are
massive, and to date the govemment has only placed lis pendezs on those properties listed in
the Indictment.3

        Indeed, Mr. Cohen agrees that there are no restraints placed on any of defendant's
unindicted assets or any substitute assets. He concurs that any lis pendens filed against the
indicted properties are not restraints. (,See, Cohen Letter at p. 3, note 3.) We have not
filed, nor do we intend to file, /ls pendens on any substitute assets of Mr. Morgan. If the
goveflrment determines that it will file any civil or criminal forfeitwe complaints or
allegations against certain other Morgan properties, it will fi7e lis pendens on those properties.



2
  United States v. Jones , 160 F.3d 641,64748 (lOth Cir. 1998); United States v. Farmer, 274 F. 3d 800 (4"' Cir.
2001).
1 Lb p€ndershavebeen filed on 1 I ofthe 12 propenies listed in the Indictment. We have not yet filed a ls
pendms on the Eden Square property due to discussions with both sellers, lenders and potential putchasers in our
attempts to come to an agreement to allow the sale and place the net proceeds into an escrow account. Based
on Mr. Morgan's position that he wants to be able to access some ofthose sales proceeds himself, it appears that
that the govemment will be forced to f,Je a lis ?endensto protect its interests.

                                                       2
    Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 4 of 7




Indicted Properties

        With respect to the indicted properties, Congress has set forth a series of statutory
provisions that allow for the orderly process of criminal forfeiture proceedings, including
prohibiting third parties from interfering with the process until the criminal proceedings are
completed. .lee Title 27, United States Code, Section 853ft). The "relation back docrine"
which is codified at Title 18, United States Code, Section 981(f) provides that the
govemment's interest in property vests (or relates back to) the commission of the criminal
conduct (in the instant case, as alleged, when the fraudulent proceeds were used to pay off
the earlier loans, reinvested in the property or became involved in the money laundering
transactions). Pursuant to Title 18, United States Code, Section 982 (bxl) and Title 28,
United States Code, Section 2461(c) all of these provisions are made applicable to criminal
forfeiture provisions of Title 21, United States Code, Section 853. See also 853(c).

        In addition, Rule G(7) of the Supplemental Rules for Admiralty or Maritime Claims
and Asset Forfeiture Actions allows for interlocutory sale of property that is subject to
forfeiture and specifically provides that sale proceeds be held as 'substitute res'. Sea Rule
G(7)OX1V). Moreover, Title 18, United States Code, Section 2232 prevents defendants
from destroying, wasting, damaging, disposing, transferring or taking any other action with
respect to property that is subject to forfeiture. For Mr. Cohen to take the position that
Mr. Morgan is free to do what he wants with these indicted properries and use the proceeds
as he deems fit runs counts to Congressional intent and the statutory scheme.

         The only action that the govemment has taken with respect to the Indicted properties
is to file lis pendens against ll out of 12 of them. It has long been recognized that the
govemment can record a lis pendens on any property subject to forfeiture in an indictment.
See, Diaz v . Paterson, 547 F .3d 88, 98 (2d Cfu. 2008) (effect of a lis pendens "is simply to give
notice to the world of the remedy being sought" in a pending lawsuit; the owner of the
property "continues to be able to inhabit and use the property, receive rental income from it,
enjoy its privacy, and even alienate it"; thus, a lis pendens "is deemed one of the less
restrictive means of protecting a disputed property interest, " citing James Daniel Gooda);
United States v. Re sister , 182 F.3d 820, 836 (l ltir Cir. 1999) (because lis pendens is neither a
seizure nor a restraint, it does not implicate propefiy ownet's due process rights; no
post-filing hearing required to determrne if lis pendens shoridbe removed).

Unindicted Properties

        As to the unindicted properties, the USAO has received numerous calls from
attomeys representing sellers, limited liability company members, financial institutions
and prospective purchasers in a number of scenarios concerning "Purchase and Sale
Agreements" that were entered into by parties prior to the date of the Indictrnent Qvlay 21,
2019). Understandably, purchasers are concemed with going forward with the sales and
their attomeys are calling us in an attempt to discuss and reach a resolution that would


4united States v. James Daniel Good, 510 U.S. 43 (1993).

                                                     3
    Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 5 of 7




permit the sales to go forward. They have requested our assurances and guarantees that
the govemment would not seek further action against the real properties goiag forward.

        Our position to date has been to inform them that presently there is no Court action
on these properties and they are free to act as they wish. However, we do point out that
federal forfeiture law provides for a Bona Fide Purchaser provision and that they should be
mindful of such risks. Saz Title 21, United States Code, Section 853(n)(6)(b) and Title 18,
United States Code, Section 983(dX3)(A).

Bona Fide Purchasers

       When representatives seek assurances from our office that the purchasers will not be
subject to any further legal action, the govemment has encouraged them to famidtaize
themselves with the parameters of Bona Fide Purchaser protection and further
encouraged them to consider that, because they might be viewed to know of some taint in
the financing of these properties          either through the existence of the Superseding
                                      -
Indicnnent, the SEC filings, press releases or their own due diligence            factors could
impact them in the future. When asked that the govemment guarantee       - these
                                                                               on behalf of the
Department of Justice @O) or the Securities and Exchange Commission (SEC) that no
entity will pursue action against them after the sale, any "extralegal statements" are to that
very point. The govemment has advised that it cannot guarantee that future legal action will
not take place but that, one reasonable solution to permit the sale to go forward might be to
place the net proceeds in an escrow account. The govemment has encouraged counsel
who have contacted us to familiarize themselves with case law holding that if a purchaser
buys a property with a lis pendens recorded against it; such a purchaser does not qualifu as a
Bona Fide Purchaser @FP). See Pacheco v. Serendenskv, 393 F.3d 348, 351 (2d Cn. 2004)
(person who is aware there is a lis pendens on the property cannot be a bona fide purchaser;
but holding that the lis pendens did not relate to the property the third party was acquiring);
United States v. Emor , 2013 WL 3005366, *12 (D.D.C. June 18, 2013) (entities defendant
controlled could not satis$ the "without cause to believe requirement" [for BFP status]
because defendant's knowledge ofthe underlying fraud is imputed).

         The option to place the net proceeds in escrow to avoid the above entanglement on
the pending, contracted sales is a reasonable one. We have provisionally agreed to seek the
U.S. Attomey's approval to give the parties to the sale the assurances they seek from the
govemment (DO) provided the net sales proceeds are placed in escrow accounts with either
title insurance companies or the purchasers' attomeys. Any claims to those proceeds can
then progress in an orderly fashion with or without the involvement of the Court depending
on whether those properties become subject to civil or criminal forfeiture actions at a later
date.

       Mr. Cohen accuses the govemment of "blessing" or interfering with any sales of the
indicted or unindicted properties. Such is not the case. When we have been contacted
regarding pre-indictment sales contracts, we have merely attempted to come to agleements
with the attomeys for the sellers and purchasers that maintains the status quo and protects


                                              4
    Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 6 of 7




the govemment's interest in preserving criminally derived property for potential forfeiture
pending future litigation.

        It now appears that Mr. Cohen and his client do not wish us to provide any guidance
or even retum contacts nor engage in any discussion with any parties relating to any
unindicted properties. Of course, pursuit of that approach would likely result in purchasers
and title companies refusing to consummate transactions. Regardless, unless and until Mr.
Cohen and his client      assuming that Mr. Cohen does in fact represent Robert Morgan
                       -
now and has abandoned his purported "provisional" representation
the Court, citing legal authority for the Court to consider and providing- file athemotion before
                                                                                     govemment
with the oppornrnity to respond with appropriate legal authority, none of these matters are
properly placed before this Court or ripe for informed adjudication. The govemment as of
the date of this letter will agree to cease any discussions as to reaching any type of
agreement as to this category of properties unless further litigation is commenced.

Restraining Order

      In his lener, Mr. Cohen insists upon the govemment obtaining a restraining order
vnder 21 USC Section 853(e). To that point, in a June 11, 2019 telephone conversation,
Mr. Cohen was asked whether his client would agree to a restraining order andlor the
appointrnent of a monitor or receiver for the real properties named in the Indictment during
pendency of the criminal prosecution. He indicated that he would not agree to such an
order. We have yet to pursue a hard and fast restraining order given that our attempts were
to focus on entering into mutual agreements as to pending and contracted for sales of
Morgan Properties over the past four (4) weeks. We have the option of obtaining criminal
seizure warrants for the sale proceeds from the sales of certain properties, including those
contained in the Superseding Indicrment. Again, we have yet to pursue seizure warrants
given that we were working diligently toward an agreement with the sellers and purchasers
over these properties.

       To complicate matters even further we have been receiving assurances from attomeys
who have represented that Robert and Todd Morgan would consent to having these sales go
through and placing the net proceeds that they believe are owed to them in an escrow
account pending further litigation or Order of the Court. Mr. Cohen's most recent letter
seems to disagree with those views.

       Yet again, the govemment maintains the position that unless and until Mr. Cohen
confirms his representation ofthe defendant and files an appropriate motion before the




                                               5
      Case 1:18-cr-00108-EAW-HKS Document 66-14 Filed 06/29/19 Page 7 of 7




Court citing relevant legal authority and providing the govemment the opportunity to
respond, none of these matters are appropriately before the Court for informed
consideration, evaluation or adjudication.

        Thank you for your consideration.

                                                   Respectfully submiued,

                                                   JAMES P. KENNEDY, JR.
                                                   United States Attorney

                                             BY:    UunlAa^rrka/^z--
                                                   MARYCLAREKANE
                                                   Assistant United States Attorney




MCK,Imej

cc:     Joel M. Cohen, Esq.
        Gibson, Dunn & Crutcher, LLP
        200 Park Avenue
        NewYork, NY 10166-0193
        Via email




                                              6
